 444321 NLRB No. 63DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1320 NLRB 1094 (1996).2By its motion and supplement, the Respondent has requested oralargument. The request is denied as the record, including the Deci-
sion and Order, and the motion and supplement adequately present
the issues and positions of the parties.Electro-Voice, Inc. and International Union of Elec-tronic, Electrical, Salaried, Machine and Fur-
niture Workers, AFL±CIO. Case 25±CA±23319June 5, 1996ORDER DENYING MOTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn March 29, 1996, the National Labor RelationsBoard issued a Decision and Order in the above-enti-
tled proceeding.1Thereafter, on April 16, 1996, theRespondent filed a Motion for Reconsideration and
Reopening of Record, requesting that the Board recon-
sider its Decision and Order, and moving to reopen the
record for additional evidence on the subject of the
propriety of the bargaining order. On April 19, 1996,
the Respondent filed a Supplement to Motion for Re-
consideration and Reopening of Record.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.In its motion for reconsideration, the Respondentspecifically requests that the Board reconsider its find-
ings that the Respondent violated Section 8(a)(1) by
creating the impression that employees' union activi-
ties were under surveillance and by making statements
to employees that membership in or support for the
Union would be futile; Section 8(a)(3) by changing its
absenteeism policy so that it could discharge employ-
ees in retaliation for their union activities and in order
to discourage other employees from engaging in union
or protected concerted activities; Section 8(a)(5) by
changing its absenteeism policy at a time when it was
obligated to bargain with the Union; and that the
Board reconsider its issuance of a remedial bargaining
order. The Respondent's motion further requests that
the Board reconsider all of the remaining unfair labor
practice conduct found by the administrative law judge
that the Board adopted without analysis. The Respond-
ent contends generally that the Board materially erred
``with respect to its findings of fact, conclusions of
law, and issuance of a bargaining order.''Having duly considered the matter, we deny the Re-spondent's motion for reconsideration as lacking in
merit and as raising only issues previously considered
and rejected by the Board.By its motion to reopen the record, as supplemented,the Respondent seeks to introduce evidence concerning
employee turnover since the date of the unfair labor
practices, whether additional unfair labor practiceshave been alleged or committed since the originalcharge was filed, and employees' union activities since
the unfair labor practices occurred. The Respondent ar-
gues that such evidence is relevant to the issue of
whether a bargaining order is appropriate, relying on
HarperCollins Publishers, Inc. v. NLRB, 79 F.3d 1324(2d Cir. 1996), vacating in part 317 NLRB 168 (1995).Specifically, the Respondent asserts that of the 32employees currently employed by the Respondent, only
11 were employed by the Respondent in June 1994,
and only 6 had signed union cards in June 1994. The
Respondent contends that the Union no longer rep-
resents a majority of the Respondent's employees and,
further, that it has not committed, nor has the Union
alleged, any additional unfair labor practices since the
original charge was filed. The Respondent asserts that
union organizing efforts continued after the date of the
unfair labor practices, union support remained high,
employees continued to attend union meetings, and the
atmosphere of free choice has not been chilled by any
of the unfair labor practices. Finally, the Respondent
points out that nearly 2 years have passed since the un-
fair labor practices occurred.We find initially that the Respondent's motion to re-open the record is deficient because it fails to state, as
required by Section 102.48(d)(1) of the Board's Rules
and Regulations, ``why [the evidence] was not pre-
sented previously.'' With respect to events occurring
between the time of the unfair labor practices and the
close of the hearing, we note that the evidence regard-
ing these events could have been adduced at the hear-
ing. Although the evidence concerning posthearing em-
ployee turnover, absence of unfair labor practice
charges, and subsequent employee union activity by
definition was unavailable at the hearing, the Respond-
ent has failed to state why it neglected to offer the evi-
dence until after the Board issued its decision. The
hearing in this case closed January 19, 1995; the
judge's decision issued June 5, 1995; and the Board's
Decision and Order issued March 29, 1996. Clearly,
the Respondent was in possession of this evidence at
least during the period when the case was pending be-
fore the Board on exceptions. The Respondent has of-
fered no explanation whatsoever for its failure to raise
any mitigating circumstances until April 16, 1996Ð
more than 10 months after the judge's decision issued,
more than a year after the hearing closed, and almost
2 years after the unfair labor practices. Accordingly,
we find that this motion was untimely made.Section 102.48(d)(1) of the Board's Rules and Regu-lations further provides that a motion to reopen the
record must state why the evidence, if adduced and
credited, ``would require a different result.'' The Re-
spondent's motion does not comply with this provi-
sion. Although the Respondent asserts that evidence of
employee turnover and absence of subsequent unfair 445ELECTRO-VOICE, INC.3NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).4The Respondent also contends that Montgomery Ward & Co. v.NLRB, 904 F.2d 1156 (7th Cir. 1990), requires a different result.Montgomery Ward is distinguishable from the situation presentedhere because, in that case, the court concluded that the Board abused
its discretion by imposing a Gissel bargaining order 8 years after theunfair labor practice charges were filed and without sufficient analy-
sis of the adequacy of traditional remedies. As discussed below, the
Board in this case issued its decision less than 2 years after the
original charge was filed and provided extensive analysis of the in-
adequacy of traditional remedies.5As the Court of Appeals for the District of Columbia Circuitmade clear in its recent decision in Blockbuster Pavilion v. NLRB,82 F.3d 1074 (D.C. Cir. 1996), the burden is on a respondent to
bring to the Board's attention evidence of changed circumstances
that would mitigate the need for a bargaining order. Thus, the court
stated in Blockbuster that before issuing a Gissel order, ``the Boardhas no affirmative duty to inquire whether employee turnover or the
passage of time has attenuated the effects of earlier unfair labor
practices.'' 82 F.3d at 1080. at 10. On the facts of Blockbuster, thecourt found that the company's motion to reopen the record was
timely because it was filed ``with reasonable promptness following
the issuance of the ALJ's recommendation of a bargaining order.''
Supra. As discussed above, the same cannot be said of the Respond-
ent's motion here.6See the discussion in Conair Corp. v. NLRB, 721 F.2d 1355,1388±1389 fn. 1 (D.C. Cir. 1983) (Wald, J., dissenting), cited with
approval in Blockbuster, supra, 82 F.3d at 1080.7In denying the motion, Member Cohen relies solely on its un-timeliness. See HarperCollins, supra at fn. 2.labor practices was found relevant in HarperCollinsPublishers, Inc. v. NLRB, supra, the Respondent none-theless ignores the clear weight of Board law.The Board has consistently assessed whether aGissel3bargaining order remedy is warranted as of thetime of the respondent's unfair labor practices; the
Board has not considered subsequent employee turn-
over or the absence of subsequent unfair labor prac-
tices in this context. See Highland Plastics, Inc., 256NLRB 146, 147 (1981). To delete a Gissel bargainingorder on this basis would reward, rather than deter, an
employer who engaged in unlawful conduct during an
organizational campaign. Ibid. Accordingly, we find
that the additional evidence the Respondent seeks to
introduce will not require a different result.Moreover, we disagree with the Respondent that theSecond Circuit's decision in HarperCollins, supra,would require a different result. HarperCollins is dis-tinguishable from this case for several reasons.4In HarperCollins, the court held that the Board erredby failing to consider evidence of employee turnover
and passage of time since the respondent's unfair labor
practices, and by failing to provide a reasoned analysis
of the inadequacy of traditional remedies in determin-
ing whether a bargaining order was warranted. The re-
spondent in HarperCollins moved to reopen the recordwhile the case was still pending before the Board on
exceptions. Thus, the HarperCollins Board had the op-portunity to consider the proffered evidence when it
was deciding whether to impose a Gissel order. See
HarperCollins Publishers, Inc., 317 NLRB 168 (1995).As discussed above, the Respondent here did not even
raise the issue of mitigating circumstances until after
the Board decision issued. Therefore, even if we
agreed that employee turnover and passage of time
since the Respondent committed unfair labor practices
were relevant considerations in our determination of
whether a bargaining order is warranted, the Respond-ent did not even attempt to make such evidence avail-able to us when we were considering the need for abargaining order.5When we decided to issue a bar-gaining order in this case, of course, we were aware
that almost 2 years had passed since the unlawful con-
duct had occurred; however, ``passage of time alone is
not sufficient `to indicate that the effects of the Com-
pany's ULPs will no longer be felt.''' HarperCollinsPublishers, Inc. v. NLRB, supra at 1333, quotingJ.L.M., Inc. v. NLRB, 31 F.3d 79, 85 (2d Cir. 1994).Additionally, the Board in this case provided an ex-tensive analysis of the inadequacy of traditional rem-
edies in Electro-Voice, 320 NLRB 1094 (1996). In par-ticular, the Board analyzed the nature of the violations,
the swiftness and magnitude of the Respondent's retal-
iation, the long-lasting effects of the Respondent's con-
duct on employees' free choice, the involvement of the
Respondent's high-ranking officials in committing vir-
tually every unfair labor practice found, and the inten-
sity of the Respondent's course of conduct.In sum, ``[t]here must be an end to litigation inLabor Board cases.'' L'Eggs Products v. NLRB, 619F.2d 1337, 1353 (9th Cir. 1980). We do not believe
that the HarperCollins court contemplated that an un-timely request for further hearing would be sufficient
to warrant prolonging the administrative proceeding in
view of the prejudicial effects of delay.6Accordingly,we shall deny the Respondent's motion to reopen the
record.7It is ordered that the Respondent's Motion for Re-consideration and Reopening of Record is denied.